Citation Nr: 1525898	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus type 2 (diabetes mellitus) with erectile dysfunction and diabetic nephropathy.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing in this matter was held before the Board in March 2013.  A transcript is of record.

In his March 2013 hearing testimony, as well as through doctors' statements submitted following the hearing, the Veteran raised the issue of being unable to perform his job as a security guard.  In these circumstances, the United States Court of Appeals for Veterans Claims has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability; it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that a claim for TDIU is raised by the record.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has not required regulation of activities at any time and no hospitalization for episodes of ketoacidosis or hypoglycemic reaction over the past 12 months.

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power; there has never been deformity of the penis.

3.  The Veteran's diabetic nephropathy is manifested by an elevated level of the microalbumin urine which indicates renal insufficiency.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction and diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Codes 7913, 7541 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.

II.  Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


III.  Diabetes Mellitus

Service connection was established in the January 2008 rating decision and an evaluation of 20 percent, effective July 18, 2007 was assigned.  Thereafter, the February 2008 and July 2012 rating decisions continued the 20 percent disability rating.  The Veteran filed for an increased rating in September 2011, stating his diabetes has worsened.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id. 

Diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Id.

Diabetes mellitus that is manageable by restricted diet only, is rated 10 percent disabling.  Id.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Id.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

A recent diabetes mellitus VA examination was performed in January 2012.  The examiner indicated the Veteran's diabetes is managed by restricted diet, prescribed oral hypoglycemic agents and an insulin injection once daily.  Moreover, the Veteran has had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  Furthermore, the Veteran has had no progressive weight loss attributable to the diabetes.  He does have complications including diabetic peripheral neuropathy and diabetic nephropathy or renal dysfunction.  No restrictions of activities were noted in the examination.  In fact, the examiner stated the Veteran was retired but working part-time as security.  The opinion of this examiner more closely approximates the rating criteria of 20 percent, as the Veteran requires insulin and a restricted diet but not the criteria of 40 percent which requires regulation of activities.

The Veteran also provided testimony about his diabetes in the March 2013 hearing.  At the hearing, the Veteran contends that he does have restricted activities with walking and lifting.  Specifically, he testified his doctor stated he could walk but not to overdo it as well as not overdoing running.  He also testified that he was recently given restricting socks to keep the blood flowing in his legs.  Moreover, he testified that his insulin requirements have increased.

Following the March 2013 hearing, the statements from Dr. J.C., Dr. A.S. and Dr. H.P. indicate the Veteran is unable to perform his job as a security guard due to his chronic leg pain secondary to neuropathy.  However, these statements do not indicate specific restricted activities which the Veteran is unable to perform; only that he is no longer able to perform his occupation as security guard.

While the Board acknowledges the Veteran's testimony that he has difficulty with walking, running and is unable to perform his work as a security guard, the record does not include specific medical restrictions on his daily activities to warrant a rating of 40 percent or higher.  Additionally, the record indicates the Veteran has had no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, which is required for a 60 percent disability rating.

Service-connection was also granted for the Veteran's erectile dysfunction and diabetic nephropathy secondary to diabetes mellitus in a February 2008 rating decision.  Both disorders were assigned noncompensable ratings, effective July 18, 2007.  The Veteran was also granted special monthly compensation based on loss of use of creative organ effective July 18, 2007.  Erectile dysfunction and diabetic nephropathy have been rated together with the Veteran's diabetes mellitus. See Note 1 to Diagnostic Code 7913.  In the July 2012 rating decision the 20 percent disability rating for diabetes mellitus with erectile dysfunction and diabetic nephropathy was continued. 

Erectile dysfunction is not a disability listed in the Rating Schedule.  VA regulation provides that unlisted disabilities are to be rated by analogy, taking into consideration the functions affected by the disability as well as the anatomical location of the disability and the symptomatology.  38 C.F.R. § 4.20 (2014).  The Board has considered the Veteran's erectile dysfunction under the criteria found at 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014), for deformity of the penis with loss of erectile function.  

Under those criteria, deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2014).

The January 2012 VA examination diagnosed the Veteran with erectile dysfunction secondary to the diabetes mellitus.  The penis and testes were noted as normal but erectile dysfunction was noted.  

Because the criteria for a compensable rating clearly require both erectile dysfunction and deformity of the penis, and there is no evidence of the latter, there is no basis for assigning a separate compensable evaluation under the Rating Schedule for this disability.  The Board has considered 38 C.F.R. § 4.21, but finds that the two criterion found at the relevant diagnostic code are clearly joined by a conjunctive.  

Moreover, in the February 2008 rating decision, the RO indicated review of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k), via 38 C.F.R. § 3.350, and found that the Veteran was entitled to special monthly compensation based on loss of use of a creative organ from July 18, 2007.  Thus, although the Veteran is not assigned a compensable disability rating under Diagnostic Code 7522, he is provided compensation via special monthly compensation for his erectile dysfunction symptoms.  To compensate him under Diagnostic Code 7522 for these symptoms absent penile deformity would constitute prohibited pyramiding. 38 C.F.R. § 4.14 (2014).

The Veteran's service-connected diabetic nephropathy is currently rated under Diagnostic Code 7541 for renal involvement in diabetes mellitus.  See 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2014).  Diagnostic Code 7541 provides that renal involvement in diabetes mellitus will be rated as renal dysfunction under 38 C.F.R. § 4.115a.  A noncompensable rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  A 30 percent rating is assigned for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A maximum 100 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a (2014).

The February 2008 VA examination diagnosed the Veteran with nephropathy and noted there was an elevation of the microalbumin urine which indicates renal insufficiency.  The BUN/creatinine level was noted as normal.  Moreover, the January 2012 VA examination diagnosed the Veteran with diabetic nephropathy or renal dysfunction but did not note an increase in his albumin levels relating to renal insufficiency.

Because the record does not demonstrate constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension, a higher rating of 30 percent is not warranted with the service-connected diabetic nephropathy.

The preponderance of the evidence is against granting an increased rating for diabetes mellitus or separate compensable evaluations for the Veteran's erectile dysfunction or diabetic nephropathy.  Therefore the appeal as to this issue must be denied.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the Veteran's recent January 2012 VA examination supports that the Veteran's diabetes is managed by restricted diet, prescribed oral hypoglycemic agents and an insulin injection once daily, which is adequately compensated by the 20 percent disability rating.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has service-connected disabilities of diabetes mellitus with diabetic nephropathy and erectile dysfunction, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy.  The record shows that he is properly compensated for all of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service connected disabilities, including the service-connected disability of diabetes mellitus that makes the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence is against granting a rating higher than 20 percent for the Veteran's diabetes mellitus with erectile dysfunction and diabetic nephropathy.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction and diabetic nephropathy is denied.



REMAND

The Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the TDIU issue has not been fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination which comments on functional impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2014); 38 C.F.R. § 19.31 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2014).

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

3.  Provide the Veteran with an examination evaluating his service-connected disabilities of diabetes mellitus with diabetic nephropathy and erectile dysfunction, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy.  The examiner should comment on the functional impairment caused solely by the service-connected disabilities.

4.  Then adjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations including those governing a TDIU claim.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


